DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because of implied phraseology (i.e. ‘”The invention relates to”).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 19 is objected to because of the following informalities:  the phrase “a has” in line 2 should be written as –has a— for grammatical clarity.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  the phrase “from 150 dtex to < 1100 dtex” in line 4 should be written as --from 150 dtex to 1100 dtex— for grammatical clarity.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  the phrase “is textile cord” in line 2 should be written as –is a textile cord— for grammatical clarity.  Appropriate correction is required.

Claim 23 is objected to because of the following informalities:  the phrase “is textile cord” in line 2 should be written as –is a textile cord— for grammatical clarity.  Appropriate correction is required.

Claim 24 is objected to because of the following informalities:  the phrase “has a construction 620 dtex x 1 / 780 dtex x 1 [600 tpm / 550 tpm]” in lines 3-4 should be written as –has a construction of 620 dtex x 1 / 780 dtex x 1 [600 tpm / 550 tpm]— for grammatical clarity.  Appropriate correction is required.

Claim 28 is objected to because of the following informalities:  the phrase “mm, wherein” in line 2 should be written as –mm, and wherein— for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 22, the phrase “the construction” in line 2 lacks sufficient antecedent basis. 
Claim 26 is indefinite by dependence on claim 22. 

Regarding claim 23, the phrase “the construction” in line 2 lacks sufficient antecedent basis. 


Regarding claim 24, the phrase “the textile cord has a construction 620 dtex x 1 / 780 dtex x 1 [600 tpm / 550 tpm]” in lines 3-4 is unclear. It is unclear if the construction is of a type that is: [620 dtex x 1] or [780 dtex x 1] or [600 tpm] or [550 tpm]; [620 dtex x 1 or 780 dtex x 1] or [600 tpm or 550 tpm]; [620 dtex x 1 or 780 dtex x 1] and [600 tpm or 550 tpm]; [620 dtex x 1 or 600 tpm] or [780 dtex x 1 or 550 tpm]; [620 dtex x 1 and 600 tpm] or [780 dtex x 1 and 550 tpm]; or some other combination thereof. For the purposes of examination, the examiner assumes any of the aforementioned interpretations will satisfy the claim limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justine et al. (US 2015/0328928)(of record) and Rajan et al. (US 2016/0107487) (of record).

Regarding claim 17, Justine discloses a vehicle pneumatic tire comprising at least one rubberized reinforcing ply ([0002]), wherein the at least one rubberized reinforcing ply comprises an elastomeric material ([0002]), a multiplicity of textile strengthening members which are arranged parallel to and spaced apart from one another ([0002]), wherein each textile strengthening member of the multiplicity 
Justine further discloses that the diameter of each textile strengthening member may be 0.42 mm or 0.47 mm ([0061]-[0062]) (Table 3: Examples 2, 3), both of which fall within the claimed range of from 0.38 mm to 0.48 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameter of each textile strengthening member. Accordingly, the at least one rubberized reinforcing ply will have a ratio of D2 / E0 of either 0.34 mm (i.e. D2 / E0 = D2 * epdm/ 100 = (0.42 mm)2 * 190/100 = 0.34 mm) or 0.35 mm (i.e. D2 / E0 = D2 * epdm/ 100 = (0.47 mm)2 * 160/100 = 0.35 mm), both of which fall within the claimed range of from 0.30 mm to 0.45 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for ratio of D2 / E0 of the at least one rubberized reinforcing ply. 
Justine further discloses that the at least one rubberized reinforcing ply may have a strength of either 12.5 kN/dm (i.e. F = epdm * break force = 190/dm * 66N = 12.5 kN/dm) (Tables 3, 4: Example 2) or 13.9 kN/dm (i.e. F = epdm * break force = 160/dm * 87 N) (Tables 3, 4: Example 3), both of which fall within the claimed range of from greater than 11 kN/dm to less than 20 kN/dm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the strength of the at least one rubberized reinforcing ply.
However, Justine does not expressly recite a ratio of D2 / E0 or strength of the belt ply. 
2 / E0 in a range of 0.01 to 0.12 mm (D = 0.10 mm to 0.35 mm and E0 = 100/epdm), which falls within and overlaps with the claimed range of from 0.07 mm to 0.43 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a ratio of D2 / E0 of the belt ply. Rajan further teaches that the belt ply has a strength in a range of 15 kN/dm to 95 kN/dm ([0010]), which falls within and overlaps with the claimed range of from greater than 16.5 kN/dm to less than 55 kN/dm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a strength of the belt ply. In this manner, the tire’s durability is improved, its weight is lowered and in addition its production costs are lowered ([0009]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Justine in order to provide a 2 / E0 and a strength in the aforementioned ranges so as to improve the tire’s durability and rolling resistance, and lower its weight and production costs, as taught by Rajan. 
Furthermore, modified Justine discloses that a sum of the strength of the at least one rubberized reinforcing ply textile (i.e. 12.5 kN/dm or 13.9 kN/dm) and the strength of the belt ply (i.e. 15 kN/dm to 95 kN/dm) is in a range of either 27.5 kN/dm to 107.5 kN/dm or 28.9 kN/dm to 108.9 kN/dm, both of which fall within and overlap with the claimed range of at least 40 kN/dm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the sum of the strength of the at least one rubberized reinforcing ply textile and the strength of the belt ply. 

Regarding claim 18, Justine further discloses that each textile strengthening member of the multiplicity of textile strengthening members is a cord composed of two twisted-together viscose multifilament yarns, wherein the multiplicity of textile strengthening members are arranged in the at least one rubberized reinforcing ply with a density in a range of 120 epdm to 280 epdm ([0032]), which falls within and overlaps with the claimed range of from 170 epdm to 195 epdm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the density of the multiplicity of textile strengthening members arranged in the at least one rubberized reinforcing ply.

Regarding claim 19, Justine further discloses that the at least one twisted viscose multifilament yarn has a degree of crystallinity in the range from 15% to 40%, and, after conditioning in standard 

Regarding claim 20, as discussed above in claim 17, Justine discloses that the diameter of each textile strengthening member may be 0.47 mm ([0062]) (Table 3: Example 3), which falls within the claimed range of from 0.43 mm to 0.48 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameter of each textile strengthening member. 
Accordingly, the at least one rubberized reinforcing ply will have a ratio of D2 / E0 of 0.35 mm (i.e. D2 / E0 = D2 * epdm/ 100 = (0.47 mm)2 * 160/100 = 0.35 mm), which approaches the claimed range of from 0.37 mm to 0.45 mm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for ratio of D2 / E0 of the at least one rubberized reinforcing ply. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that a ratio of D2 / E0 of 0.35 mm would operate and function substantially similarly as a ratio D2 / E0 within a range of 0.37 mm to 0.45 mm, especially near the end of the claimed range around 0.37 mm.
Moreover, as discussed above in claim 17, Justine further discloses that the at least one rubberized reinforcing ply may have a strength of 13.9 kN/dm (i.e. F = epdm * break force = 160/dm * 87 N) (Tables 3, 4: Example 3), which approaches the claimed range of from greater than 16 kN/dm to less than 19 kN/dm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the strength of the at least one 

Regarding claim 21, as discussed above in claim 17, Justine discloses that the diameter of each textile strengthening member may be 0.42 mm ([0061]) (Table 3: Examples 2), which falls within the claimed range of from 0.40 mm to 0.43 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameter of each textile strengthening member. 
Accordingly, the at least one rubberized reinforcing ply will have a ratio of D2 / E0 of 0.34 mm (i.e. D2 / E0 = D2 * epdm/ 100 = (0.42 mm)2 * 190/100 = 0.34 mm), which approaches the claimed range of from 0.35 mm to 0.45 mm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for ratio of D2 / E0 of the at least one rubberized reinforcing ply. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that a ratio of D2 / E0 of 0.34 mm would operate and function substantially similarly as a ratio D2 / E0 within a range of 0.35 mm to 0.45 mm, especially near the end of the claimed range around 0.35 mm.
Justine further discloses that the at least one rubberized reinforcing ply may have a strength of 12.5 kN/dm (i.e. F = epdm * break force = 190/dm * 66N = 12.5 kN/dm) (Tables 3, 4: Example 2), which falls within the claimed range of from greater than 11 kN/dm to less than 14 kN/dm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie 

Regarding claim 22, Justine further discloses that each of the textile strengthening members is a textile cord that may have the construction of 780 dtex x 2, wherein the textile cord is composed of two twisted-together viscose multifilament yarns ([0032], [0035]) (Tables 3, 4: Example 3).

Regarding claim 23, Justine further discloses that each of the textile strengthening members is a textile cord that may have the construction of 620 dtex x 2, wherein the textile cord is composed of two twisted-together viscose multifilament yarns ([0032], [0035]) (Tables 3, 4: Example 2).

Regarding claim 24, Justine further discloses that each of the textile strengthening members is a textile cord ([0032]), wherein the textile cord is asymmetrical and has multifilament yarns of differing yarn linear density (Claim 11), wherein the textile cord has a construction 620 dtex x 1 / 780 dtex x 1 [600 tpm / 550 tpm] ([0034]-[0035]) (Tables 3, 4: Examples 2, 3), and wherein the textile cord is end-twisted in an opposite direction to a yarn twist direction ([0034]).

Regarding claim 25, Justine further discloses that the textile cord has the construction of 620 dtex x 2 with a diameter (D) of 0.42 mm ([0061]) (Table 3: Example 2). Moreover, the textile strengthening members are arranged in the at least one rubberized reinforcing ply at a density of 190 epdm ([0061]) (Table 4: Example 2), which approaches the claimed value of 200 epdm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art before the effective filing date of the 
Justine further discloses that the at least one rubberized reinforcing ply may have a strength of 12.5 kN/dm (i.e. F = epdm * break force = 190/dm * 66N = 12.5 kN/dm) (Tables 3, 4: Example 2), which approaches the claimed value of approximately 13.2 kN/dm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that a strength of 12.5 kN/dm would operate and function substantially similarly as a strength of 13.2 kN/dm.

Regarding claim 26, Justine further discloses that the textile cord has the construction of 780 dtex x 2 with a diameter (D) of 0.47 mm ([0062]) (Table 3: Example 3), which approaches the claimed value of 0.46 mm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that a diameter of 0.47 mm would operate and function substantially similarly as a diameter of 0.46 mm. 
Moreover, the textile strengthening members are arranged in the at least one rubberized reinforcing ply at a density of 160 epdm ([0062]) (Table 4: Example 3), which approaches the claimed value of 175 epdm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that a density of 160 epdm would operate and function substantially similarly as a density of 175 epdm. 
Justine further discloses that the at least one rubberized reinforcing ply may have a strength of 13.9 kN/dm (i.e. F = epdm * break force = 160/dm * 87 N) (Tables 3, 4: Example 3), which approaches the 

Regarding claim 27, as discussed above in claim 17, Rajan teaches that the rubberized strengthening members of the belt ply comprise at least one steel filament having a diameter in a range of 0.10 mm to 0.35 mm ([0010]), which falls within and overlaps with the claimed range of from 0.26 mm to 0.35 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a diameter of the at least one steel filament of the belt ply. In this manner, the tire’s durability is improved, its weight is lowered and in addition its production costs are lowered ([0009], [0012], [0014]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Justine in order provide the rubberized strengthening members of the belt ply with at least one steel filament having a diameter in the aforementioned range so as to improve the tire’s durability and rolling resistance, and lower its weight and production costs, as taught by Rajan. 

Regarding claim 28, Rajan further teaches that each strengthening member of the belt ply may have a construction of 1x0.30 mm or 2x0.30 mm (Table 1) ([0016]-[0017]), wherein the textile strengthening members may be arranged in a density of 95 epdm (Table 1) or in a range of 50 to 120 epdm ([0010], [0016]), which both fall within and overlap with the claimed range of from 80 to 120 epdm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/SEDEF E PAQUETTE/Examiner, Art Unit 1749